DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, lines 1-11 and page 9, line 23 through page 10, line 10, filed May 27, 2022, with respect to the rejection of claims 1 and 35 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Examiner’s Comment
	The applicant has requested the examiner contact the signed representative to discuss any impediments to allowance (see page 13, lines 4-6). However, the examiner notes a Power of Attorney has not been submitted in this application. Patent practitioners who are not an attorney or agent of record may act in a representative capacity and file signed paperwork (see MPEP §402.04); however in order for an interview to be conducted with a patent practitioner not of record, the practitioner must file an Applicant Initiated Interview Request form (see MPEP §405 for further clarification). The examiner is not authorized to initiate interviews with patent practitioners not of record. 

Claim Objections
Claims 35-37, 39, and 49 are objected to because of the following informalities:  
Claim 35, line 1 introduces “a boundary layer turbomachine” and line 17 recites “the boundary layer turbo machine” and the space between “turbo” and “machine” should be deleted for consistency.
Claims 36, 37, 39, and 49 depend from claim 35 and are objected to for depending from an objected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 34 and 49 both refer to at least one of the plurality of disks being “a solid disk with no fluid communication through the at least one disk in a direction parallel to the axis of rotation” which does not appear to be supported by the originally filed disclosure. Page 37, lines 25-29 describe disk 850 as being “solid with no fluid communication through the disk in a direction parallel to the axis of rotation (e.g. other than through the central opening)” and in one option one or all of the disks can be solid “exclusive of a central axial opening”. The central opening does extend through the center of each disk – even the solid disks – and allows fluid to flow axially. Thus, none of the disks appear to accommodate the function “with no fluid communication through the at least one disk in a direction parallel to the axis of rotation” as claimed. The claims as written do not include the exclusion of the central opening and therefore describe features not supported in the specification.
	The applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claims 34 and 49 contain subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claims 34 and 49 are rejected under 35 USC 112(a) for failing the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 35-37, 39, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 26 currently depends from claim 18, which has been cancelled. Accordingly, the scope covered by claim 26 is unclear which renders the claim indefinite. The examiner notes claim 18 was cancelled and its features added to claim 1. It appears claim 26 should be amended to depend from claim 1. 
	Claim 27 depends from claim 26 and is rejected for the same reason.
	Claim 35, lines 18-23 refer to a limitation introducing “a partition” which divides “the interior space” into “an outer chamber” and “the rotor chamber” which raises a number of issues. First, “the interior space” and “the rotor chamber” lack antecedent basis. Claim 35 does not introduce “a housing”, and thus the “interior space” and “rotor chamber” are not present and do not have a defined location and structure. Second, since the housing is not claimed and the interior space is not defined, it is unclear how the partition divides the interior space into the outer chamber and rotor chamber. Further, since the housing is not present, there is not an outer boundary for the “outer chamber” and it is unclear how to determine whether the outer chamber has “an annular volume having a uniform radial thickness around an entire circumference of the outer chamber” as claimed. 
Furthermore, claim 35 is directed to “a rotor assembly”, however a partition is a stationary structure which does not rotate as described in page 20, lines 2-4 of the applicant’s specification and seen in Figures 4A and 4B. It is unclear if the partition can be part of the “rotor assembly” as claimed rather than a stationary part of the overall “boundary layer turbomachine”. 
	Claims 36, 37, 39, and 49 depend from claim 35 and contain its limitations and therefore are rejected for the same reasons.
	
Allowable Subject Matter
Claims 1-3, 7, 9-11, 14-16, 19, 25, and 50-52 are allowed.
Claims 26, 27, 35-37, and 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a boundary layer turbomachine has a housing with a partition which divides an interior space into an outer chamber and a rotor chamber, and wherein the outer chamber is an annular volume having a uniform radial thickness around an entire circumference of the outer chamber, and the rotor assembly has a first extension portion and a second extension portion, and a plurality of first outer fluid passageways and a plurality of second outer fluid passageways on the outer circumferential surfaces of the first and second extension portions respectively to be in fluid communication with first and second vent ports as recited in claim 1.
Possell teaches a partition which divides an interior space into an outer chamber and rotor chamber, however Possell fails to teach the outer chamber has an annular volume with a uniform radial thickness. Aviña fails to teach the plurality of first and second outer fluid passageways. 
	Claim 35 recites the same limitations regarding the first and second outer fluid passageways, which are not taught by the prior art of record as stated above. 
	Claims 2, 3, 7, 9-11, 14-16, 19, 25-27, 36, 37, 39, and 50-52 depend from claims 1 and 35 and contain their limitations and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,586,871 to Glass teaches a rotor assembly having a plurality of disks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799